DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed March 15, 2022. Claims 2, 4, 5, 12, 14, 15, 19, and 20 have been cancelled without prejudice.  Claims 1, 3, 6-11, 13, and 16-18 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims 1, 3, 6-11, 13, and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 1 and dependent claims 3, the closest prior art references, Yin et al. (US 2020/0117034 A1), Kim et al. (US 2021/0200020 A1), and Lim (US 2020/0117034 A1), fail to disclose, either singly or in combination, all of the limitations of claim 1, including the combination of limitations, “wherein the cover comprises a transparent layer disposed in a display region corresponding to a display position, and the display region is disposed around the electronic component disposing region, and wherein the cover further comprises an ink layer disposed in a light-blocking region, and a thickness of the ink layer is equal to a thickness of the transparent layer, wherein the light-blocking region is located between the display region and the electronic component disposing region.”
In regard to independent claim 6 and dependent claims 7-11,and 13, the closest prior art references, Yin et al. (US 2020/0117034 A1), Kim et al. (US 2021/0200020 A1), and Lim (US 2020/0117034 A1), fail to disclose, either singly or in combination, all of the limitations of claim 6, including the combination of limitations, “wherein the cover comprises a transparent layer disposed in a display region corresponding to a display position, and the display region is disposed around the electronic component disposing region, and wherein the cover further comprises an ink layer disposed in a light-blocking region, and a thickness of the ink layer is equal to a thickness of the transparent layer, wherein the light-blocking region is located between the display region and the electronic component disposing region.”
In regard to independent claim 16 and dependent claims 17 and 18, the closest prior art references, Yin et al. (US 2020/0117034 A1), Kim et al. (US 2021/0200020 A1), and Lim (US 2020/0117034 A1), fail to disclose, either singly or in combination, all of the limitations of claim 16, including the combination of limitations, “wherein the cover comprises a transparent layer and an ink layer, the ink layer is disposed in a light-blocking region, the first via hole is provided on the ink layer in the electronic component disposing region, a thickness of the transparent layer is equal to a thickness of the ink layer, and the light-blocking region is disposed between a display region and the electronic component disposing region.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871